            CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 1 of 17




Collette L. Adkins (MN License No. 035059X)
CENTER FOR BIOLOGICAL DIVERSITY
P.O. Box 595
Circle Pines, MN 55014-0595
(651) 955-3821
cadkins@biologicaldiversity.org

Marc D. Fink (MN License No. 0343407)
CENTER FOR BIOLOGICAL DIVERSITY
209 East 7th Street
Duluth, MN 55805
(218) 464-0539
mfink@biologicaldiversity.org

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA


CENTER FOR BIOLOGICAL DIVERSITY,
                                                       Case No. ____________
                   Plaintiff,

        v.

SARAH STROMMEN, in her official capacity                COMPLAINT FOR DECLARATORY
as Commissioner of the Minnesota Department                AND INJUNCTIVE RELIEF
of Natural Resources,

                   Defendant.



                                       INTRODUCTION

       1.       The Center for Biological Diversity (“the Center”) brings this case against Sarah

Strommen, in her official capacity as Commissioner of the Minnesota Department of Natural

Resources (“the DNR”), for violating the Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531-

1544. Specifically, the DNR authorizes recreational and commercial wildlife trapping that is

injuring and killing the Canada lynx (Lynx canadensis), a beautiful wild cat protected under the

ESA. 16 U.S.C. §§ 1538(a)(1)(B), 1533(d); 50 C.F.R.§ 17.40(k). Despite a previous court order

                                                                                            Page 1
             CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 2 of 17




establishing the DNR’s liability for unlawful “take” of lynx, the DNR still authorizes trapping

that continues to harm lynx without the necessary permit from the U.S. Fish and Wildlife Service

(“FWS”).

        2.       Through this litigation, the Center asks the Court for an order declaring that the

DNR is violating the ESA and enjoining DNR-authorized trapping that risks further lynx injuries

and deaths.

                                  JURISDICTION AND VENUE

        3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question

jurisdiction), 28 U.S.C. §§ 2201-2202 (declaratory judgments and further relief), and 16 U.S.C.

§ 1540(c), (g)(1)(A) (action arising under the ESA and the ESA citizen suit provision). The

Center has properly given notice to the DNR of its claim in accordance with 16 U.S.C.

§ 1540(g)(2)(A)(i). The DNR has not remedied this violation of law and an actual controversy

exists between the parties within the meaning of the Declaratory Judgment Act, 28 U.S.C. §

2201.

        4.       Venue is proper in this judicial district because the alleged violation of law is

occurring here and the DNR’s headquarters are located here. 16 U.S.C. § 1540(g)(3)(A); 28

U.S.C. § 1391(b).

                                              PARTIES

        5.       Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“the Center”) is a

nonprofit organization dedicated to the protection and restoration of biodiversity. The Center is

based in Tucson, Arizona, with staff and offices throughout the country, including in Minnesota.

The Center has over 81,000 members, including many who live within the Canada lynx’s current




                                                                                                Page 2
             CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 3 of 17




range in Minnesota, where lynx have been trapped.

        6.       Because the Center values the Canada lynx, the Center places high priority on

protecting and recovering the species across its range. The Center works toward this goal

through education, advocacy, scientific study, and litigation.

        7.       For example, in 2006 the Center brought a case against the DNR for its

authorization of trapping that killed and harmed Canada lynx in violation of the ESA. As a result

of that successful litigation, the Court ordered the DNR to issue new regulations to restrict

trapping in northeastern Minnesota. As a more recent example of the Center’s lynx-centered

advocacy, the Center last year submitted detailed, scientific comments on the status of and

threats facing lynx across the country.

        8.       The Center’s members live, work, recreate, and study in areas throughout the

lynx’s current range in Minnesota, including where Canada lynx have been trapped. In such

areas, the Center’s members frequently engage in hiking, camping, snowshoeing, skiing, wildlife

watching, photography, dog-walking, and other activities, and will continue to do so. The

Center’s members enjoy seeing lynx and other wildlife and their signs (like tracks and scat) and

would like to see the lynx population fully recover in Minnesota and across the country. The

Center and its members rely on the DNR to comply fully with the ESA, which prohibits citizens

from trapping – and state agencies from allowing the trapping – of federally listed species such

as the Canada lynx.

        9.       The Center’s members have suffered, and will foreseeably continue to suffer,

direct injuries to their recreational, aesthetic, scientific, professional, spiritual, and other interests

and activities because of the DNR’s authorization of trapping that kills or harms lynx and other

wildlife. Specifically, the DNR’s recreational and commercial trapping program threatens the

                                                                                                   Page 3
           CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 4 of 17




Center’s interests in observing lynx and other wildlife and their signs because, as a result of

trapping, the Center’s members will have fewer opportunities to observe wildlife including

Canada lynx.

        10.     In addition, the Center’s members are injured because the very animals that they

enjoy looking for and observing could be killed or injured by DNR-authorized trapping. The

Center’s members are also harmed by the possibility that they may witness trapped animals or

animals suffering from trapping injuries. Finally, they are harmed because of the risk that

trapping poses to family dogs, which, like lynx, are accidentally caught in traps set for other

animals.

        11.     These are actual, ongoing, concrete injuries, traceable to the DNR’s authorization

of trapping, that would be redressed by the relief requested. Specifically, if the Court enjoins

DNR-authorized trapping that may cause take of Canada lynx, then lynx conservation and the

interests of the Center and its members in the species and individual lynx would be furthered. In

addition, Court-ordered restrictions on trapping would lower the risk that the Center’s members

would witness lynx or other wildlife killed or injured by trapping or that their family dogs would

be caught in traps.

        12.     Defendant SARAH STROMMEN is the Commissioner of the Minnesota

Department of Natural Resources, which is the state agency tasked with conservation and

management of the state’s natural resources. The Commissioner is responsible for making

decisions and promulgating regulations under Minnesota law that affect the state’s natural

resources, including licensing and regulation of recreational and commercial wildlife trapping.

She is also responsible for ensuring compliance with federal laws such as the ESA. She is sued in

her official capacity.

                                                                                              Page 4
         CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 5 of 17




                                         BACKGROUND

A.     Natural History and Status of the Canada Lynx

       13.     The Canada lynx (Lynx canadensis) is a rare wild cat, similar in appearance to a

bobcat but characterized by tufted ears, hind legs that appear longer than front legs, and a

pronounced goatee under the chin. Its large paws work like snowshoes and enable walking on

top of deep, soft snows. This cold‐loving cat feeds predominantly on snowshoe hares but also

eats birds and small mammals and scavenges carcasses. Mating occurs in late winter, and up to

five kittens are born approximately sixty-five days later. Kittens remain with and depend on their

mother for one year before dispersing to their own home range.

       14.     Low population numbers – in part due to trapping and other inadequate regulatory

mechanisms – led FWS to list Canada lynx as a threatened species under the ESA in 2000. 65

Fed. Reg. 16,052 (Mar. 24, 2000). FWS designated critical habitat in 2006 with revisions in 2009

and 2014. 79 Fed. Reg. 54,781 (Sept. 12, 2014). The critical habitat designation includes

northeastern Minnesota.

       15.     Trapping, habitat destruction, climate change, and other threats continue to harm

the Canada lynx today. Minnesota is one of the few places left in the United States that contains

lynx habitat with the quality and quantity to sustain lynx populations. Currently, biologists

estimate that 50 to 200 lynx may range in the northern part of Minnesota.

B.     The ESA Prohibits Unpermitted “Take” of Canada Lynx

       16.     Recognizing that “species of fish, wildlife, and plants are of aesthetic, ecological,

educational, historical, recreational, and scientific value to the Nation and its people,” 16 U.S.C.

§ 1531(a)(3), Congress designed the ESA to “provide a means whereby the ecosystems upon

which endangered species and threatened species depend may be conserved, [and] to provide a

                                                                                                Page 5
           CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 6 of 17




program for the conservation of such endangered species and threatened species.” 16 U.S.C. §

1531(b).

       17.     Principal among the ESA’s system of species protection is section 9’s prohibition

on take of listed species. 16 U.S.C. § 1538(a)(1)(B); see 50 C.F.R. § 17.31. To “take” means to

harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or attempt to engage in

any such conduct. 16 U.S.C. § 1532(19). “Take” includes direct as well as indirect harm and

need not be purposeful. See 50 C.F.R. § 17.3 (definitions of “harass” and “harm”); Babbitt v.

Sweet Home Chapter of Cmtys. for a Great Or., 515 U.S. 687, 704 (1995). “Take is defined in

the broadest possible manner to include every conceivable way in which a person can ‘take’ or

attempt to ‘take’ any fish or wildlife.” Defs. of Wildlife v. Adm’r, EPA, 882 F.3d 1294, 1300 (8th

Cir. 1989).

       18.     The Canada lynx is protected as a threatened species under the ESA and receives

the same protections as an endangered species through operation of a special rule promulgated

under section 4(d) of the ESA. 16 U.S.C. § 1533(d) (“The Secretary may by regulation prohibit

with respect to any threatened species any act prohibited under section 1538(a)(1) of this title.”);

50 C.F.R. § 17.31 (applying the take prohibition to “to threatened species of wildlife that were

added to the List of Endangered and Threatened Wildlife in § 17.11(h) on or prior to September

26, 2019”); 50 C.F.R. § 17.40(k) (“All prohibitions and provisions of 50 C.F.R. 17.31 and 17.32

apply to wild lynx found in the contiguous United States.”). As such, the take of lynx is

prohibited under the ESA.

       19.     The ESA’s take prohibition applies to state agencies like the DNR. It is unlawful

for “any person” to “cause [an ESA violation] to be committed.” 16 U.S.C. § 1538(g) (emphasis

added). The term “person” includes “any officer, employee, agent, department, or instrumentality

                                                                                              Page 6
             CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 7 of 17




… of any State.” 16 U.S.C. § 1532(13); see Animal Prot. Inst. v. Holsten, 541 F. Supp. 2d 1073,

1078 (D. Minn. 2008) (summarizing cases and holding the DNR liable for its trapping program

that had caused the take of Canada lynx).

       20.       The ESA has a broad citizen suit provision that reaches state agencies: “any

person may commence a civil suit on his own behalf to enjoin any person, including [any]

governmental instrumentality or agency . . . who is alleged to be in violation of any provision of

[the ESA].” 16 U.S.C. § 1540(g); see Ex parte Young, 209 U.S. 123, 159‐60 (1908) (authorizing

lawsuits for prospective relief against state officials acting in violation of federal law).

       21.       The taking of a threatened or endangered species that is “incidental” to the

purpose of otherwise lawful activity may be allowed if permitted through an incidental take

permit (“ITP”) issued under section 10 of the ESA. 16 U.S.C. § 1539(a)(1)(B). As a prerequisite

to receiving an ITP from FWS, the applicant must submit a habitat conservation plan that

specifies:

       (i) the impact which will likely result from such taking; (ii) what steps the
       applicant will take to minimize and mitigate such impacts, and the funding that
       will be available to implement such steps; (iii) what alternative actions to such
       taking the applicant considered and the reasons why such alternatives are not
       being utilized; and (iv) such other measures that the Secretary may require as
       being necessary or appropriate for purposes of the plan.

Id. § 1539(a)(2)(A). Thereafter, FWS must find, with respect to the permit application and the

habitat conservation plan, that the applicant will “minimize and mitigate” the impacts of take “to

the maximum extent practicable,” that the applicant has adequate funding to carry out the plan,

and that the incidental take will not appreciably reduce the likelihood of survival of the species.

Id. § 1539(a)(2)(B).




                                                                                                Page 7
          CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 8 of 17




C.      The DNR Held Liable for Illegal Take Yet Still Lacks ITP

        22.     In 2006, the Animal Protection Institute and the Center for Biological Diversity

brought a case against the DNR for authorizing trapping that resulted in illegal incidental take of

Canada lynx. The wildlife protection groups offered evidence of “at least 13 reported instances

of the trapping or taking of Canada Lynx in Minnesota since 2002 that have resulted in either

injury or death to the subject lynx.” Animal Prot. Inst. v. Holsten, 541 F. Supp. 2d 1073, 1075-76

(D. Minn. 2008).

        23.     The Court held that the DNR “has violated and remains in violation [of] Section 9

of the Endangered Species Act by authorizing trapping and snaring within the range of Canada

Lynx in Minnesota.” Id. at 1081. It reasoned that the DNR’s application for an ITP did not moot

the case, and that the plaintiffs could seek relief “until such time as the permit is issued.” Id. at

1077. In rejecting the defendants’ arguments that conduct of the trappers is an independent,

intervening cause that relieves the DNR of liability, the Court held that “the DNR’s licensure and

regulation of trapping is the ‘stimulus’ for the trappers’ conduct that results in incidental

takings.” Id. at 1079. The Court also held that the Tenth Amendment did not bar “an order

directing the DNR to bring its trapping scheme into compliance with federal law.” Id. at 1081.

        24.     The Court directed the DNR to “promptly take all action necessary to insure no

further taking of threatened Canada Lynx by trapping or snaring activities within the core

Canada Lynx ranges, including, but not limited to” the following: (1) applying to FWS for an

ITP for Canada lynx for the DNR’s trapping program, on or before April 30, 2008; and (2)

developing and preparing a proposal to be submitted to this Court on or before April 30, 2008,

“to restrict, modify, or eliminate … the incidental taking of Canada Lynx through trapping

activities in the core Canada Lynx ranges.” Id. at 1081.

                                                                                                 Page 8
         CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 9 of 17




       25.     The DNR applied for an ITP by submitting to FWS an ITP application and draft

habitat conservation plan. Animal Prot. Inst. & Ctr. for Biological Diversity v. Holsten, No. 06-

3776, 2008 U.S. Dist. LEXIS 53396 (D. Minn. July 13, 2008). In addition, the DNR filed with

the Court a “Proposal of the Minnesota Department of Natural Resources to Restrict, Modify, or

Eliminate the Incidental Take of Canada Lynx,” which it later modified. Id. The Court concluded

that the DNR’s modified proposal, as well as its ITP application and habitat conservation plan,

were “adequate and in compliance with this Court’s Order of March 28, 2008.” Id. The Court

ordered the DNR to promulgate rules consistent with the modified proposal prior to the 2008-

2009 trapping season. Id.

       26.     The DNR has promulgated several sets of “expedited emergency rules” that

implement its modified proposal, as further explained below.

       27.     Records received in response to a request under the Freedom of Information Act,

5 U.S.C. § 552, and email correspondence with staff from the DNR and FWS shows that the

DNR failed to obtain an ITP from FWS even though lynx continue to be killed and injured by

trapping in Minnesota.

       28.     On December 4, 2019, the Center notified the DNR of its intent to sue the agency

for violating the ESA by authorizing trapping that takes Canada lynx in Minnesota.

       29.     In its February 5, 2020 response to the Center’s notice, the DNR admits that its

trapping program has caused “an average of one deceased lynx every two years since 2008.”

Nevertheless, it states that the agency “is in full compliance with the Court’s July 2008 Order,

and, therefore, is in full compliance with the ESA.”

       30.     However, given that the DNR has not received an ITP, its compliance with the

2008 Court order cannot insulate the agency against liability for subsequent take of Canada lynx

                                                                                            Page 9
         CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 10 of 17




caused by its trapping program.

D.     Trapping of Canada Lynx in Minnesota

       31.     The DNR oversees licensing and regulation of trapping in Minnesota by setting

seasons, bag limits, and other restrictions. Minn. Stat. § 97B.605; Minn. R. chapter 6234.

       32.     While the DNR prohibits trapping of Canada lynx, Minn. R. 6234.1500, it

continues to authorize trapping for bobcats, fishers, martens, fox, wolves (upon removal of

federal protections), and other species within lynx habitat. Minn. R. chapter 6234. It also

incentivizes the trapping of coyote and fox by providing compensation for such “predator

control.” Minn. R. 6234.3400.

       33.     For the 2019-2020 trapping season, the DNR reported the “harvest” of 695

bobcats, 463 fishers, and 585 martens. During that season, 297 trappers took bobcats, 360

trappers took fishers, and 391 trappers took martens. Lynx are vulnerable to being caught in traps

set for these other animals.

       34.     The trap types primarily used by trappers in Minnesota are: (1) “foothold” or

“leghold” traps with spring-loaded jaws designed to clamp down and hold the animals by their

foot or leg; (2) “conibear” or body-gripping traps designed to kill the animals by crushing their

bodies; and (3) “snares” made of wire or cable designed to catch animals by their foot, neck, or

body, which tightens when the animals try to free themselves. All three trap types can injure or

kill Canada lynx.

       35.     The DNR allows trappers to use unlimited numbers of all these types of traps.

Minn. R. 6234.2200-2400.

       36.     The DNR allows some traps to remain unattended for up to three days. Minn. R.

6234.2200.

                                                                                              Page 10
         CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 11 of 17




        37.     As a result of documented take of Canada lynx, the resulting litigation, and the

2008 Court order, the DNR added some restrictions to the use of snares and traps in areas where

lynx are known to live. Specifically, the DNR has promulgated several subsequent sets of

“expedited emergency rules” that remain effective for no longer than 18 months. See Minn. Stat.

§ 84.027. Those rules temporarily amend Minn. R. 6234.1000 (Description of Furbearer Zones),

Minn. R. 6234.2200 (Use of Traps), and Minn. R. 6234.2400 (Special Restrictions on Use of

Snares). See 2018 MN Regulation Text 3347 (Adopted Expedited Emergency, May 7, 2018).

The DNR has not promulgated any permanent rules restricting trapping to protect lynx.

        38.     In the Minnesota Hunting and Trapping Regulation booklet, these lynx-specific

restrictions are summarized as the “Lynx Management Zone Regulations.” The Lynx

Management Zone covers the arrowhead region of the state, northeast of U.S. Highway 53. In

that Zone, snare traps must be at least eight inches wide and at least 5/64 inches in diameter. All

foothold traps must be staked or secured by cables less than eighteen inches long with at least

two swivels. All traps must be secured in a way that prevents captured animals from removing

the trap from the trap site. Using fresh meat, rabbits or hares, or parts of rabbits or hares, as bait

is prohibited. Other meat may be used as bait if it has been unfrozen and exposed to air for at

least twenty-four hours before being placed in a trap. Using suspended flags or other sight

attractants within twenty feet of a trap is prohibited. Except when set underwater, a body-

gripping (conibear-style) trap that has a maximum jaw opening, when set, of greater than five

inches and less than 7 1/2 inches, measured from the inside edges of the body-gripping portions

of the jaws, must be set: (1) at least three feet above the ground or snow level in a tree or on a

leaning pole six inches or less in diameter; or (2) in a cubby box recessed at least seven inches

from the box opening, which must be less than 50 square inches in opening size.

                                                                                               Page 11
        CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 12 of 17




       39.     Because the DNR continues to authorize trapping where lynx live, trappers

continue to lawfully do so, and Canada lynx continue to be incidentally killed or captured in

these traps, even after promulgation of the Lynx Management Zone Regulations.

       40.     Below is a photo of a lynx captured in a trap in Minnesota:




       41.     On December 1, 2009, a male lynx was caught in a lawful leghold trap set for

fisher and marten in St. Louis County. The lynx pulled itself out of the trap when the trapper

approached.

       42.     On October 28, 2011, a female lynx was caught in a lawful leghold trap set for

fox in Lake County. The lynx died during an attempted release with a catchpole around her neck.

       43.     On January 20, 2012, a male lynx was caught in a lawful snare set by a tribal

trapper for bobcat in Cass County. The lynx died.

       44.     On March 15, 2012, a female lynx was found dead near Armstrong Lake in St.

Louis County. Necropsy showed that the lynx had been caught by its right hind leg in a snare and


                                                                                          Page 12
         CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 13 of 17




died. Its right foreleg appeared to have been healing from a fracture, likely from recent capture in

a leghold trap.

        45.       On November 24 or 25, 2013, a male lynx was caught in a lawful leghold trap set

for fox in Lake County. The lynx was released alive.

        46.       On November 30, 2013, a lynx of unknown sex was caught by its right front foot

in a lawful body-gripping trap set by a tribal trapper on a leaning tree in a meat-baited cubby box

in Cook County. Based on tracks left in the snow, it appears that the lynx pulled itself out of the

trap.

        47.       On December 21, 2013, a lynx of unknown sex was caught in a lawful cage trap

set for bobcat in St. Louis County. The lynx was released alive.

        48.       On February 15, 2014, a male lynx was caught in a lawful snare set for coyote in

Koochiching County. The lynx died.

        49.       On November 30, 2014, a lynx of unknown sex was caught in a lawful leghold

trap set for wolves in Rosseau County. The lynx was released alive.

        50.       On December 27, 2014, a male lynx was caught by the torso in a lawful deer-

baited snare for coyote in Koochiching County. The lynx died.

        51.       On December 29, 2014, a male lynx was caught in a lawful snare set in

Koochiching County. The lynx died.

        52.       On June 25, 2015, a female lynx was caught in a leghold trap set by researchers

targeting wolves in Lake County. The lynx was released alive.

        53.       On August 23, 2016, a male lynx was caught in a leghold trap set by researchers

targeting wolves in Lake County. The lynx was released alive.

        54.       On December 1, 2017, a male lynx was caught in a lawful snare set for bobcat in

                                                                                            Page 13
         CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 14 of 17




Lake County. The lynx died.

       55.     On November 25, 2018, a lynx of unknown sex was caught in a lawful deer-meat

and skunk-scent baited leghold trap set for marten on the ground in a natural cubby in St. Louis

County. The lynx escaped with the trap still attached to its foot. The trappers cornered the lynx in

heavy cover and removed the trap using a notched plywood shield.

       56.     These documented cases of trapped Canada lynx in Minnesota occurred after

implementation of the new trapping restrictions, specifically since the start of the 2008-2009

trapping season.

       57.     These documented cases of trapped Canada lynx occurred both in and outside of

Minnesota’s Lynx Management Zone. Below is a map of these documented cases:




                                                                                           Page 14
            CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 15 of 17




           58.    In addition, many trapped lynx may go unreported by trappers. Indeed, FWS

noted concerns with unreported Canada lynx trapping when it listed the species under the ESA,

stating:

           We know that lynx are taken during legal trapping and hunting for other species,
           such as wolverine and bobcat, even when lynx seasons are closed. We do not
           know how many lynx may be purposefully poached, but are concerned about
           radio‐collared lynx that have been killed but not reported. No reliable
           recordkeeping exists to determine how frequently such taking occurs, nor if it has
           increased because of the increasing accessibility of forests.

65 Fed. Reg. 16,052, 16,080 (Mar. 24, 2000) (internal citations omitted).

           59.    FWS has also estimated that for every reported incidental take of lynx, one

incidental take remains unreported.

           60.    Even though some trapped lynx may be released alive, they still experience harm

and may not survive after release. Animals trapped for prolonged periods can experience reduced

mobility and survival due to injury, limping, and tissue necrosis that may take days to appear, or

an inability to catch prey due to broken teeth or claw loss. Even temporary immobility causes

adverse physiological responses in trapped and struggling animals, including anxiety, stress, and

pain that change hormone, enzyme, and electrolyte levels as well as muscle pH. When mother

lynx are trapped, the harm extends to yearling lynx or kittens dependent on their mothers for

survival.

                                        CLAIM FOR RELIEF

                        ESA Section 9: Unauthorized Take of Canada Lynx

           61.    The Center hereby realleges and incorporates all preceding paragraphs.

           62.    The ESA prohibits take of Canada lynx unless authorized through an incidental

take permit. 16 U.S.C. §§ 1538(a)(1)(B), 1533(d); 50 C.F.R. §§ 17.31, 17.40(k).



                                                                                                Page 15
        CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 16 of 17




       63.       The DNR authorizes recreational and commercial trapping that has taken and will

continue to take Canada lynx. Even after the DNR implemented new trapping restrictions in

2008, at least ten Canada lynx have been captured in traps set pursuant to the DNR’s trapping

program. At least five of these captures resulted in the confirmed death of a lynx.

       64.       The DNR has not received an incidental take permit to cover the taking of lynx

pursuant to its trapping program. See 16 U.S.C. § 1539(a)(1)(B).

       65.       As such, the DNR’s trapping program violates section 9 of the ESA. 16 U.S.C. §

1538(a)(1)(B).

                                     REQUEST FOR RELIEF

       The Center respectfully requests that the Court grant the following relief:

       A.        Declare and adjudge that the DNR’s authorization of recreational and commercial

trapping in Minnesota results in the taking of Canada lynx without a permit, in violation of

section 9, 16 U.S.C. § 1538(a)(1)(B);

       B.        Enjoin the DNR from authorizing trapping that risks further injuries and death to

Canada lynx;

       C.        Enter such further relief as the Center hereinafter specifically requests to remedy

the DNR’s violation of law;

       D.        Award the Center its reasonable fees, costs, and expenses associated with this

litigation under 16 U.S.C. § 1540(g)(4); and

       E.        Grant such further and other relief as the Court deems just and proper to remedy

the DNR’s violation of law.




                                                                                             Page 16
        CASE 0:20-cv-02554-ECT-BRT Doc. 1 Filed 12/17/20 Page 17 of 17




Respectfully submitted this 17th day of December, 2020.

                                    /s/ Collette L. Adkins

                                    Collette L. Adkins (MN License No. 035059X)
                                    CENTER FOR BIOLOGICAL DIVERSITY
                                    P.O. Box 595
                                    Circle Pines, MN 55014-0595
                                    (651) 955-3821
                                    cadkins@biologicaldiversity.org

                                    Marc D. Fink (MN License No. 0343407)
                                    CENTER FOR BIOLOGICAL DIVERSITY
                                    209 East 7th Street
                                    Duluth, MN 55805
                                    (218) 464-0539
                                    mfink@biologicaldiversity.org

                                    Attorneys for Plaintiff




                                                                                  Page 17
